Citation Nr: 0829254	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Type II diabetes mellitus, prior to October 20, 2006.

2.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus, from October 20, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969.

This appeal to  the Board of Veterans' Appeals (Board) 
initially arose  from an August 2003 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for Type II diabetes mellitus, effective April 
8, 2003.  In August 2003, the veteran filed a notice of 
disagreement (NOD) with the assigned rating.  A statement of 
the case (SOC) was issued in February 2004, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 2004.  Subsequently, the 
RO issued supplemental SOCs (SSOCs) in May 2004, January 
2005, and October 2005 (reflecting the continued denial of 
the claim).

In October 2004, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

As the appeal arose from a request for a higher initial 
rating following the grant of service connection, the Board 
characterized the appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).  

In June 2007, the Board remanded the matter on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for further development and consideration.  After 
accomplishing additional action, in a May 2008 SSOC and a 
contemporaneous rating decision issued in June 2008, the AMC 
assigned a 20 percent rating for Type II diabetes mellitus, 
effective October 20, 2006, but continued the 10 percent 
rating assigned .

The Board notes that, although the AMC granted a higher 
rating from October 20, 2006, as a higher rating for this 
disability is assignable before and after this date, and the 
veteran is presumed to seek the maximum available benefit, 
the Board has characterized the appeal as now encompassing 
the two matters set forth on the title page.  See  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

As a final preliminary matter, the Board notes that in a July 
2007 statement received in December 2007, the veteran appears 
to have raised claims for service connection for headaches, 
depression, insomnia, and erectile dysfunction, each claimed 
as secondary to his service-connected diabetes mellitus.  As 
these matters have not been adjudicated by the RO, they are 
not properly before the Board; hence, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to October 20, 2006, the veteran's diabetes was 
managed by restricted diet only; he did not have to take 
insulin or an oral hypoglycemic agent, and he had no episodes 
of ketoacidosis or hypoglycemia.

3.  Since  October 20, 2006, the veteran's diabetes mellitus 
has been controlled with an oral hypoglycemic agent and 
regulation of diet, but has not required restrictions on his 
activities, or caused any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for Type II diabetes  mellitus , prior to October 20, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2006-2007).

2.  The criteria for a rating in excess of 20 percent for 
Type II diabetes mellitus, since October 20, 2006, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, a June 2007 post-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim, thus satisfying the fourth element of the duty to 
notify (consistent with the version of 38 C.F.R. § 3.159 then 
in effect).  The June 2007 letter also provided the veteran 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.

After issuance of this letter, and opportunity for the 
veteran to respond, the May 2008 SSOC reflects readjudication 
of the claim.  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA medical records and 
the reports of VA examinations conducted in November 2004 and 
September 2005, as well as a November 2004 addendum.  Also of 
record and considered in connection with the appeal are the 
transcript of the October 2004 DRO hearing and various 
written statements provided by the veteran, and  by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

Under Diagnostic Code 7913, diabetes mellitus manageable by 
restricted diet only warrants a 10 percent rating.  A 20 
percent rating requires insulin or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating requires insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum 100 percent rating requires 
more than 1 daily injection of insulin, a restricted diet, 
and regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength, 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record does not 
support assignment of an initial rating higher than 10 
percent for diabetes mellitus prior to October 20, 2006, or  
a rating in excess of 20 percent for diabetes mellitus 
thereafter.

A.  Prior to October 20, 2006

During the October 2004 DRO hearing, the veteran testified 
that he was on aspirin which he maintained was for the 
treatment of diabetes as well as hypertension.  He also 
indicated that he had numbness of the hands and feet.

VA medical records show that the veteran was diagnosed with 
Type II diabetes mellitus in April 2003, on the basis of 
mildly elevated fasting blood sugars (FBSs), and that, until 
October 20, 2006, the veteran was not taking any medications 
for his diabetes.  His diabetes was controlled through 
regulation of his diet.  Moreover, none of the VA medical 
records reflects that the veteran required insulin or an oral 
hypoglycemic agent in addition to a restricted diet to 
control his diabetes.

A November 2004 VA examination report reflects that the 
veteran was diagnosed with diabetes mellitus in April 2003 
and that he was not taking any medication for his diabetes.  
After a review of the veteran's claims file, in an addendum, 
a VA neurologist opined that the veteran's carpal tunnel 
syndrome and other neurological conditions-early cubital 
tunnel syndrome-were not caused by or a result of the 
veteran's recently diagnosed mild diabetic condition.

In a September 2005 VA diabetes mellitus examination report, 
the examiner noted that the veteran had been placed on a diet 
and maintained reasonably controlled diabetes with diet, but 
a more careful diet might improve his blood sugar levels.  
After a physical examination, diagnoses included diabetes 
mellitus, Type II, which is mild and reasonably controlled by 
diet.  The examiner added that sensory symptoms alleged by 
the veteran, did not have the clinical characteristics of 
peripheral neuropathy and did not appear to be caused by his 
diabetes mellitus.  

Thus, the evidence reflects that, since the effective date of 
the grant of service connection, April 8, 2003, until October 
20, 2006, the veteran's diabetes had been controlled by 
restricted diet only, he had not had to take insulin or an 
oral hypoglycemic agent, nor had he had episodes of 
ketoacidosis or hypoglycemia, which are required for higher 
ratings under Diagnostic Code 7913.  An initial rating in 
excess of 10 percent for diabetes, prior to October 20, 2006, 
is therefore not warranted.

B.  Since October 20, 2006

Following complaints of fatigue, blurred vision, headaches 
and mood swings for the past two months, during an October 
20, 2006 VA primary care visit, the VA physician noted that 
the veteran's diabetes mellitus was not well controlled on 
diet and that the veteran continued alcohol use.  The veteran 
was told to completely stop alcohol use and he was started on 
metformin, 250 mg twice a day to treat his diabetes.  
Subsequent VA eye examinations and treatment records reflect 
no diabetic retinopathy and an increase to 500 mg twice a day 
in the veteran's metformin prescription in January 2007, 
because his diabetes was not well controlled.  The veteran 
was noted to be non-insulin dependent.

In a December 2006 statement, the veteran's representative 
indicated that the veteran had been placed on an oral 
hypoglycemic agent (metformin HCl-500 mg) and a restricted 
diet.

Thus, the evidence reflects that, since October 20, 2006, the 
veteran's diabetes mellitus has been controlled with an oral 
hypoglycemic agent and a restricted diet, but has not 
required insulin, restrictions on his activities, nor has he 
had any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.

As noted above, the sensory symptoms alleged by the veteran, 
do not have the clinical characteristics of peripheral 
neuropathy and do not appear to be caused by his diabetes 
mellitus, but by his occupation as a truck driver.  Moreover, 
after multiple eye examinations, the veteran has not been 
shown to have diabetic retinopathy.  Thus, the manifestations 
of the veteran's diabetes have not required insulin nor 
resulted in restrictions on activity, or episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or been so severe as to otherwise warrant 
assignment of a rating greater than 20 percent, from October 
20, 2006.  Under these circumstances, the Board must conclude 
that the criteria for the next higher, 40 percent, rating for 
diabetes mellitus have not been met.  It follows that the 
criteria for any higher rating under Diagnostic Code 7913 
likewise have not been met.

C.  Both Periods

For all the foregoing reasons, the Board finds that the 
initial 10 and subsequent 20 percent ratings assigned for the 
veteran's diabetes mellitus represent the maximum assignable 
rating during each respective period.  As such, there is no 
basis for any further staged rating of the disability, 
pursuant to Fenderson, and the claims for higher ratings must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating during either period under consideration, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 10 percent for Type II 
diabetes mellitus, prior to October 20, 2006, is denied.

A rating in excess of 20 percent for Type II diabetes 
mellitus, since October 20, 2006, is denied.


____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


